Citation Nr: 0312277	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-09 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1988 to December 1990.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In the same 
decision, the RO denied service connection for a hand 
condition.  In her substantive appeal, the veteran expressly 
limited her appeal to the issues of service connection for 
cervical and lumbar spine disorders.  Accordingly, these are 
the only issues before the Board.  In November 2002, the 
claims file was transferred to the RO in Washington, DC, as 
the veteran currently resides overseas.  The issue of 
entitlement to service connection for a lumbar spine disorder 
is addressed in a remand which follows this decision.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a cervical 
spine injury or disease in service.  

2.  By a preponderance, the evidence shows that the veteran's 
current cervical spine disorder is not related to her active 
service or to any injury therein.  


CONCLUSION OF LAW

Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
has been reviewed on its merits, and well-groundedness is not 
an issue.  In the August 2000 decision, in an October 2001 
statement of the case (SOC), and in a November 2002 
supplemental statement of the case, the veteran was notified 
of the evidence necessary to substantiate her claim of 
entitlement to service connection for a cervical spine 
disorder, and of what was of record.  In an August 2001 
letter, and in the October 2001 SOC, she was notified what 
evidence she needed to submit in order to substantiate her 
claim of service connection, and what evidence VA would 
obtain.  The SOC specifically cited the changes in the law 
brought about by the VCAA and implementing regulations; it 
clearly explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  Regarding the claim of service connection for a 
cervical spine disorder, there is no indication that there is 
any relevant evidence outstanding and, as explained below, 
there is nothing to suggest that a VA examination is 
indicated.  Development of that issue is complete to the 
extent possible; VA's duties to notify and assist are met.

Background

Essentially, the veteran contends that service connection for 
a cervical spine disorder is warranted because she has a 
current cervical spine condition that is a residual of a neck 
injury she sustained in February 1990.  

Service medical records include a March 1988 pre-induction 
report of examination indicating that the veteran's spine was 
normal.  Clinical records dated in February 1990 show 
complaints of back pain resulting from an alleged assault.  
The veteran reported that she received blows to her chest and 
head, she was shoved against a vending machine, and some of 
her hair was pulled out.  Emergency room examination 
revealed, in pertinent part, tenderness on palpation of the 
thoracic spine region at T6-7.  Clinical examination revealed 
muscle spasm around most of the thoracic spine area.  X-ray 
study was negative.  The diagnosis was muscle spasm secondary 
to blunt trauma.  A clinical report dated five days after the 
altercation shows continued complaints of back pain and 
spasm.  Objective examination revealed no spasm of the 
paraspinal muscles on palpation, and there was no tenderness 
of the vertebral processes.  Motrin was recommended as needed 
for relief of soreness.  On clinical examination 
approximately three weeks after the altercation, the veteran 
complained of minor residual low back pain.  Objective 
examination was essentially normal.  The remainder of the 
service medical records indicate that the veteran was treated 
for low back pain prior to the February 1990 altercation.  
The service records are negative for diagnosis or treatment 
of a cervical spine condition.  There is no report of 
examination on the veteran's separation from service in 
December 1990, and service personnel records indicate she was 
discharged from service due to pregnancy.

The earliest post-active duty evidence of record indicating 
neck pain is an April 1998 record of outpatient neurology 
consultation at Elgin Air Force Base showing that the veteran 
complained of neck and arm pain.  She reported that 
approximately one year earlier she experienced neck pain 
which began to radiate into both shoulders.  She related that 
she sustained a back injury in 1988 when she fell after 
tripping on a sidewalk.  Objective examination in April 1998 
revealed tenderness on palpation over the C7-8 spinal 
process.  The diagnosis was probable bilateral carpal tunnel 
syndrome, and possible cervical degenerative joint disease.  
A January 1999 record of follow-up examination at the 
neurology clinic shows complaints by the veteran of inter-
scapular pain and numbness, particularly when she flexed her 
head forward.  A February 1999 report of magnetic resonance 
imaging (MRI) notes that the veteran "sustained an injury to 
her neck 10 years ago and now complains of 6 month right 
radiculopathy."  The impression after MRI studies was "C6-7 
laminar osteophytes versus ligamentous thickening narrowing 
the posterior subarachnoid space and touching the cord."  
The MRI of the cervical spine was interpreted as "otherwise 
unremarkable."  

A private MRI study in October 1999 revealed minimal 
degenerative disc disease at C5-6 and C6-7 manifested by 
subtle disc space narrowing, with mild changes of 
uncovertebral hypertrophy at C5-7, resulting in minimal 
bilateral neural foraminal narrowing at C5-6 and mild left 
sided neural foraminal narrowing at C6-7.  

Further treatment records from the Elgin Air Force Base 
neurology clinic, along with medical reports from private 
physicians, show additional complaints of, and treatment for, 
chronic pain in the veteran's cervical and lumbosacral spine 
through October 2002.  None of the clinical records or 
written reports contains a specific medical opinion regarding 
the etiology of the veteran's neck pain, but several of the 
records indicate she reported to her examiners that she 
initially experienced upper back pain after an assault in 
1990.  In a July 2001 report, and again in a report dated in 
January 2002, one of the veteran's examiners, Timothy M., 
M.D., reported that "[w]ith regard to [the veteran's] upper 
back pain, she was seen first in 1990 after injury while on 
Active Duty and diagnosed with thoracic muscle spasms."  Dr. 
M. further reported that the "[the veteran's] neck pains and 
related headaches are attributed to myofascial pain syndrome 
and have responded somewhat to tricyclic antidepressant 
therapy and trigger point injections."

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, the veteran's service medical records are 
entirely negative for diagnosis or treatment of a cervical 
spine condition.  Postservice medical records show diagnoses 
of degenerative disc disease of the cervical spine many years 
after service.  The earliest documentation of a cervical 
spine disorder is in April 1998, more than 7 years after the 
veteran's discharge from service.  No competent (medical) 
evidence of record expressly relates her current cervical 
spine disorder to service.  The Board is aware that a history 
of a cervical spine injury in service is noted in numerous 
postservice private medical records, as well as in medical 
records generated at an Elgin Air Force Base neurology 
clinic.  However, those notations appear to be bare 
transcriptions of lay history, and thus they are not 
competent medical evidence that the veteran currently has a 
cervical spine disability related to her service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  In fact, the only 
competent evidence relatively specific on that point, 
notations found in the July 2001 and January 2002 letters 
from Dr. M., is to the effect that the veteran's current neck 
pains are attributed to myofascial pain syndrome.  
(Myofascial pain syndrome was not reported in service, and is 
not service connected.)  There is no medical opinion to the 
contrary.  

The veteran's own statements regarding a nexus between 
service and her cervical spine disorder are not competent 
evidence.  She is a layperson and, as such, is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education (such as medical nexus).  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, her contentions 
that she had cervical spine pain, and was diagnosed and 
treated for same, in service, are not corroborated by service 
medical records.  As noted above, the service medical records 
are negative for treatment or diagnosis of a cervical spine 
condition.  Regarding the possibility of further development 
of the evidence in the form of a VA examination to determine 
the etiology of the veteran's current cervical spine 
disorder, in the absence of any relevant complaints or 
findings in service, there would be no basis for an examiner 
to relate any current cervical spine disorder to service.  

In the absence of any competent evidence of disease or injury 
of the neck in service or of a nexus between any current 
cervical spine disorder and military service, service 
connection for a cervical spine disorder is not warranted.  
See Hickson, 12 Vet. App. at 253.  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply, as 
the preponderance of the evidence is against this claim.


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

Regarding the issue of service connection for a lumbar spine 
disorder, the service medical records show several complaints 
and treatment for low back pain, the veteran's first 
complaint of same shown in a March 1989 outpatient record.  
The service records do not include a report of examination on 
the veteran's separation from service.  Her DD 214 shows that 
she was discharged in December 1990 due to pregnancy.  

There is no relevant postservice medical evidence for the 
period from the veteran's separation from service until April 
1998.  Medical records dated between April 1998 and October 
2002 show complaints and treatment for a low back disorder, 
most recently diagnosed as degenerative disc disease at L5-
S1.  The postservice records note the veteran's self-reported 
treatment for low back pain in service, but they do not 
indicate that any physician reviewed the service medical 
records prior to the recent diagnoses of a low back disorder.  
Because the evidence in this case records lacks a medical 
nexus opinion based on review of the entirety of the evidence 
(most significantly the service medical records), VA 
examination for the purpose of obtaining an opinion on the 
etiology of the veteran's current lumbar spine disorder is 
warranted.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
provide that when, as here, entitlement to a benefit in an 
original compensation claim cannot be established without a 
VA examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be decided based 
on the evidence of record.  38 C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA or non-VA health care 
providers that have treated her for any 
lumbar spine condition from October 2002 
to the present.  Obtain and associate 
with the claims file complete treatment 
records from all sources identified.
Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any lumbar spine condition 
which are not already associated with the 
claims file.

2.  After the above is completed, the RO 
should arrange for the veteran to be 
afforded an examination by an orthopedist 
to determine whether she has a lumbar 
spine disorder that is, as likely as not, 
related to service.  The claims file must 
be made available to, and reviewed by, 
the examiner in conjunction with the 
examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for any current lumbar spine disorder the 
veteran has, and opine whether it is at 
least as likely as not that such disorder 
is related to and/or consistent with the 
low back injuries as described by the 
veteran and/or the complaints and 
treatment of low back pain noted in the 
service medical records.  The examiner 
must explain the rationale for any 
opinion given.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and her representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



